Citation Nr: 0411449	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  97-08 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for migraine headaches.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The appellant had duty from January 1968 to June 1969.  He 
also served in the Air Force Reserve, to include active duty 
for training from November 1966 to May 1969.  He was 
discharged from the Reserves in October 1972.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 1996 
rating determination of the Regional Office (RO) in New York, 
New York that denied the claim of service connection for 
migraine headaches. 

The veteran was afforded a hearing at the RO in November 
1996, and before the undersigned Veterans Law Judge sitting 
at Washington, DC in December 2000 and November 2003.  The 
transcripts are of record.  

The case was remanded by a decision of the Board dated in 
February 2001.


FINDING OF FACT

Migraine headaches are not of service origin or related to 
any incident of service.


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101 (24) 106, 1110, 1131, (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(b) (2003)).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(c) (2003)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet.App. 412 (2004), the Court 
of Appeals for Veteran Claims (Court) held that a VCAA notice 
must be provided to a claimant before the initial unfavorable 
determination by the RO.  The Court further held that the 
VCAA requires the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The VA general Counsel has held 
this latter requirement to tell the claimant to provide any 
evidence pertinent to the claim is dictum and not binding on 
the VA.  See VA OPGCPREC 1-2004.

The appellant has been furnished the pertinent laws and 
regulations governing the claim, as well as what the evidence 
must show in order to establish this claim in the March 1997 
statement of the case and the January 2003 supplemental 
statement of the case.  In a January 2003 letter he was 
informed of the VCAA and what evidence the VA had in its 
possession.  He was also informed of what evidence the VA 
would obtain in a March 2001 letter.  The appellant has also 
been afforded opportunities to submit information and 
evidence.  The RO has made extensive efforts to assist him in 
obtaining the evidence necessary to substantiate the claim 
currently under consideration, to include VA examination, and 
hearings on appeal.  The case has been remanded for further 
development.  

The Board would point out that the appellant's service 
medical records are unavailable.  The evidence reflects that 
the RO has requested records from the National Personnel 
Records Center on several occasions throughout the years 
without success.  The Board also notes that in November 1996, 
the RO wrote to Stewart and Wright-Patterson Air Force Bases, 
where the appellant stated he had been treated for headaches, 
but to no avail.  The appellant indicated on VA Form 21-4142 
received in March 2001 that he received treatment for his 
headaches after service from Dr. H., M.D., until his death in 
approximately 1978, but that those records were no longer 
available.  He also related that he was treated at St. 
Peter's Hospital and Methodist Hospital, both of which he 
stated had long closed.  The record reflects that the RO has 
been substantially unsuccessful in retrieving other 
identifying and corroborating information from the veteran, 
despite a number of efforts.  The appellant has said that he 
has received treatment for headaches from the VA since the 
early 1990s, and these records have been secured.  The Board 
thus finds that all necessary development has been 
accomplished as far as possible as to the issue under 
consideration.  

The Board notes that the VCAA letter was mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the holding in the Pelegrini case and he has not 
been specifically informed to provide any evidence in his 
possession that pertains to the claim as set forth in 
38 C.F.R. § 3.159(b)(1).  The Board, however, finds that in 
the instant case the veteran has not been prejudiced by these 
defects.  In this regard, the Board notes the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  The 
Board is satisfied that the notification the veteran has 
received has in effect satisfied 38 C.F.R. § 3.159(b)(1).  
The Board finds that all available pertinent evidence is of 
record.  It is noted that in a January 1993 report of 
telephone contact and during his most recent hearing the 
veteran indicated that he knew of no other sources of 
evidence.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The veteran's service medical records are unavailable.  
Several attempts by the RO to locate service medical records 
pertinent to the veteran's claims for service connection have 
been unsuccessful.  The United States Court of Appeals for 
Veterans Claims (Court), in O'Hare v. Derwinski, 1 Vet. App. 
365 (1991) held that the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is "heightened" where the service 
medical records are presumed destroyed.

The veteran was treated at a VA outpatient clinic in December 
1994 for headaches, stuffiness and a sore throat.  The 
assessment was acute pharyngitis.  The veteran received 
treatment intermittent in 1995 and 1996 for various 
complaints.  In June 1995 he reported sinus headaches.  The 
assessment was upper respiratory infection and rule out 
pharyngitis.

The veteran filed his original claim for service connection 
for migraine headaches in January 1996.  In that form he was 
informed that if he received any treatment while in service 
to complete the following information (Section 19A).  Section 
19 requested the dates and locations of treatment and his 
unit.  This section was not completed.   

The veteran underwent VA compensation examination in February 
1996.  He stated that he had had severe headaches for years, 
which were worsening around the crown.  A CAT scan of the 
head was negative.  A neurological examination was normal.  
The assessment was headaches unrelated to cranial nerves.  
Following a general examination the assessment was vascular 
headaches.

The appellant testified during a hearing at the RO in 
November 1996.  At that time he stated that while in service, 
he was exposed to toxic chemical while working on the flight 
line at Stewart Air Force Base from which he developed 
headaches.  He said that he went to sickbay for such symptoms 
and that this continued the whole time he was on the flight 
line.  The appellant related that his headaches became so 
severe that he had to be transferred to a desk job.  He said 
that the transfer did not cause his headaches to abate, that 
he continued to have them after service, and sought treatment 
from Dr. H. until his death in 1978.  He testified that 
despite medication, there was not much improvement in his 
condition and he began to self-medicate.  The appellant 
related that his headaches had become more severe and 
pronounced over the years.

From 1997 to 2003 the veteran continued to receive treatment 
at a VA outpatient clinic for various disorders, to include 
his headaches.  A clinical note in February 1997 indicated 
that the appellant had headaches one to two times a month.  
When seen for his eyes in May 1999, a history of headaches 
was recorded.  In October 2000, the appellant stated that he 
had severe headaches several times a week and feared that he 
might die sometimes.  In December 2000, occasional headaches 
were recorded.  A history of headaches of decreasing severity 
was noted in October 2001.

A hearing was held before the undersigned Veterans Law Judge 
sitting at Washington, D. C. in December 2000.  At that time 
the veteran stated that he serviced airplanes while in the 
military, and reiterated history of exposure to motor fluids 
and oils that were highly toxic resulting in severe 
headaches.  He related that sometimes the headaches were very 
incapacitating, that he had sought treatment for them up to 
three times a week, and was prescribed medication, the names 
of which he could not recall.  He said that he had been 
healthy prior to his duties on the flight line, and that 
there had been no other factors which might have precipitated 
his headaches.  On this occasion, the appellant stated that 
his headaches subsided somewhat after he was no longer 
exposed to chemicals on the flight line and that he had them 
less frequently.  He said, however, that the severe headaches 
began to re-emerge in the early 1980s, and progressed to the 
point that he had had to seek treatment at the VA. 

The appellant's extensive administrative and personnel 
records was received showing that his military occupational 
specialty was as an aerospace ground equipment repairman 
between November 1966 and May 1967, and subsequently he was 
an administrative specialist.

A hearing was held before the undersigned Veterans Law Judge 
sitting at Washington, D. C. in November 2003.  At that time 
the veteran reiterated testimony provided during prior 
hearings.  He also indicated that he was unaware of any 
available evidence that had not been obtained by the VA.  He 
indicated that he had not discussed his health with other 
individuals, to include family members.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA, or for disability resulting from injury 
incurred during a period of inactive duty training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2003).

The veteran maintains that he was treated during service for 
his headaches and that it is the responsibility of the 
government to safely maintain his service medical records.  
Unfortunately, the appropriate military department has been 
unable to furnish his service medical records to the VA.  The 
VA has made unsuccessful attempts to located alternate 
sources to provide this information.  Therefore the Board 
must base the current decision on the evidence of record.  
The Board points out, however, that the lack of service 
medical records is not per se fatal to a claim.  

The veteran's statements describing symptoms associated with 
his headaches are competent evidence.  However, his opinion 
that his current headaches were caused by toxic chemical 
exposure in service is not competent to establish an 
etiological relationship since he is not qualified as a 
layperson to offer a medical opinion or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).  

The first evidence of record of headaches is the December 
1994 VA outpatient report at which time the assessment was 
acute pharyngitis.  In June 1995 he reported sinus headaches.  
The assessment was upper respiratory infection and rule out 
pharyngitis.  These records are dated many years after 
service.  The first evidence that his headaches are related 
to service was his application for benefits in January 1996, 
again many years after service.  Subsequent VA medical have 
confirmed the presence of chronic headaches.  However, there 
is no medical evidence of record which relates his current 
headaches to service or any incident which occurred during 
service.

Without any corroborating evidence, the Board would be 
resorting to speculation to find that his current headaches 
are of service onset in the absence of any clinical evidence 
to the contrary.  Accordingly, without the requisite 
competent medical evidence reflecting that the veteran's 
current headaches are related to service, the claim for 
service connection must be denied.  The evidence is not 
equipoise as to warrant the application of the benefit of the 
doubt doctrine.  38 C.F.R. § 3.102 (2003).


ORDER

Service connection for migraine headaches is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



